Citation Nr: 1410482	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of finger surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961 and had a period of active duty for training (ACDUTRA) from January 1963 to February 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran requested a Board videoconference hearing.  The Veteran failed to report, without good cause, for a hearing scheduled for March 2011.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  


FINDING OF FACT

The Veteran does not have additional disability resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment/surgeries for his Dupuytren's contractures.


CONCLUSION OF LAW

Compensation for residuals of finger injury as a result of VA treatment under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.   A September 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In December 2013 written argument, the Veteran's representative contended that quality assurance records should be obtained.  In this regard, such records were requested in February and March 2010, but were not received.  Further, the Veteran's representative has made only general assertions about quality assurance records.  Neither he nor the Veteran has indicated that such records actually exist and there is no indication in the record that quality assurance records were ever created.  Additionally, the Veteran's last surgery occurred in July 1999, approximately 15 years ago; therefore, if any quality assurance records had been created, they would have been destroyed.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (stating that it is VA's established policy to destroy quality assurance records after three years (citing VHA Records Control Schedule 10-1, at XXXIII-1, XXXIII-2 (Feb. 14, 2002)).  Accordingly, the Board finds that further development to obtain such records would be futile.



A VA examination and medical opinion were provided in September 2010, which are adequate for rating purposes, as the report contains the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not advised VA of additional, relevant evidence that is not of record.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of finger surgery, claimed as due to VA's lack of proper care/negligence in providing treatment for his Dupuytren's Contracture.  He specifically contends that the surgeries on his fingers/hands made his bilateral hand condition worse.  See December 2009 and March 2010 statements.

Under applicable law, when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151;              38 C.F.R. § 3.358(a).  To be awarded compensation under section 1151, the Veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the Veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1). Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

VA treatment records show that the Veteran underwent removal of Dupuytren's contracture, left hand, removal of dorsal pad, fourth finger in January 1990.

In March 1991, left hand films were unremarkable.  In April 1992, the Veteran underwent excision of volar mass and Dupuytren's release of the left little finger.

In October 1995, the Veteran underwent excision of the nodules and release of the Dupuytren's contracture of the right little finger.  In the operative report, it was noted that a small nick was made in the ulnar digital nerve of the little finger, but that such was repaired and the nerve was not completely transected.  It was further noted that the Veteran was brought to the recovery room in good condition.

In November 1995, the Veteran reported "numbness distal to PIP."  In September 1996, a telephone note indicated that the Veteran had hand surgery 8 months prior, and since that time, has had a stiff little finger.  A December 1998 record noted that the Veteran has a history of "Dupuytren's - s/p bilateral release x2" and that he was seen in orthopedics in October 1998 with recurrent symptoms.  

In July 1999, the Veteran underwent excision of the right little finger recurrent Dupuytren's contracture.  It was noted that the Veteran was transported in good condition to the recovery room.  In August 1999, an orthopedic surgery consult record noted that the Veteran had Dupuytrens release but has not shown up twice for follow-up.

A March 2002 record noted that the Veteran drinks an average of 1 case of beer a day.  A June 2005 records noted the Veteran smokes one pack of cigarettes a day.

A June 2007 treatment record noted that the Veteran has Dupuytren's contractures of both hands but no peripheral edema or clubbing.

On September 2010 VA examination of the hand, thumb, and fingers, the examiner noted that the Veteran had left hand surgery on his little finger two times with a good result, and that he had a nodule on the "MIP of the pinky finger which has been defined by xray in c-file dated 4/7/92 as a soft tissue density."  The examiner noted that the Veteran had Dupuytren's contracture release of the left little finger and left ring finger in January 1990 and in April 1992.  Dupuytren's contracture release of the right little finger was performed in October 1995 and in July 1999.  The examiner noted that the Veteran now has contractures of the left ring finger and index finger and on the right index finger and right little finger.  

The Veteran reported having trouble doing his horse training and having numbness in all of his fingers at the tips.  He stated that his hands go numb with some activities that require gripping and that the numbness is worse in the winter.  He denied pain in his hands and stated he does not take specific medication for his hand condition.  The Veteran contends that he was not told that the problem of contracture could recur or that he might develop other contractures.  He did state that he was told that drinking alcohol might worsen the contractures, but reported not drinking in 5-6 years, but continuing to smoke 1 pack per day for greater than 40 years.

The examiner provided a diagnosis of Dupuytren's contractures of the hands bilaterally, "s/p release of Dupuytren's of the little fingers bilaterally, left X1, right X2 and left ring finger."  Following an examination and review of the claims file, the examiner opined that it is less likely than not that any right or left hand/fingers disability is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or by an event not reasonably foreseeable.  The examiner cited medical literature which indicated that Dupuytren's contracture is a relatively common disorder characterized by joint stiffness and a loss of full extension which develops insidiously over decades, and that as the scarring process progresses, nodules form on the palmar fascia and the finger gradually loses its flexibility.  The examiner noted that the cause of Dupuytren's contracture is unknown and that all treatments are palliative, with no therapy being shown to stop the scarring process.  He stated that while initial results may be good, recurrence rates are high.

The examiner further stated that Dupuytren's contractures occur more often in association with alcohol consumption and smoking and among workers with repetitive handling tasks.  The examiner noted that the Veteran worked in a factory doing piece work for many years and then worked using reins with his fingers to race horses.  Further, the Veteran was using alcohol until about 5-6 years prior and continues to smoke.  

The examiner indicated that the Veteran has developed additional contractures of the right ring finger and the left index finger, but that the numbness of all of the tips of the fingers are inconsistent with relationship to the surgery since only the little fingers and left ring finger had surgery performed.  He stated that the ulnar numbness on the right little finger may be related to surgery, but that this is not an uncommon complication since the surgery is in close proximity to the nerves.

The Veteran submitted an online article discussing what Dupuytrens contracture is, how fast it develops, and the symptoms of such.

Upon careful consideration of the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has additional disability following VA finger/hand surgeries.

First, the preponderance of the evidence does not demonstrate that the Veteran sustained additional finger disability as a result of surgeries performed in January 1990, April 1992, October 1995, and July 1999 on his left little finger and left ring finger, and on his right little finger.  In this regard, the September 2010 VA medical examiner opined that it is less likely than not that any right or left hand/fingers disability is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or by an event not reasonably foreseeable.  In support of this opinion, the examiner cited to medical literature and noted a review of the entire claims file.  Further, the examiner noted that no therapy has been shown to stop the scarring process.  The examiner also provided a more likely etiology for the Veteran's continued condition of Dupuytren's contractures of the hands, noting that such disability occurs more often in association with alcohol consumption and smoking, and among workers with repetitive handling tasks.  Here, the Veteran has admitted to drinking heavily in the past and also to smoking a pack of cigarettes per day.  Further, the Veteran worked in a factory during piece work for many years and then worked using reins with his fingers to race horses, both of which tasks involved repetitive handling tasks.  As for the additional contractures of the right ring finger and left index finger, the examiner stated that the numbness of the tips of these fingers are inconsistent with a relationship to the surgery since surgery was only performed on the little fingers and left ring finger.  Further, he stated that ulnar numbness of the right little finger is not an uncommon complication from surgery due to its close proximity to the nerves.  Because the examiner expressed familiarity with the record, and cited to supporting factual data and medical literature, his opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because there is no competent evidence to the contrary, it is persuasive.

The Board also notes that operative reports from each surgery revealed same preoperative and postoperative diagnoses.  Significantly, following his final hand surgery in August 1999, it was noted that the Veteran did not follow up for post-operative care or suture removal, which suggests that the Veteran was not experiencing any additional complications following surgery.

Regarding the notation in the October 1995 operative report of a small nick in the ulnar digital nerve, the Board finds that such does not indicate an additional disability.  This report indicates that there was a small nick, but that the wound was irrigated and the surgery continued.  It was further noted that "we were able to obtain fairly satisfactory extension at the MP and PIP joints" and that the Veteran was brought to the recovery room in good condition.  There is nothing to suggest that this small nick during the October 1995 surgery caused an additional disability of the right finger.

The Board acknowledges the Veteran's allegations that his bilateral fingers/hand condition has worsened following his surgeries; however, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether additional disability resulted from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

It is not in dispute that the Veteran may now (approximately 15 years later) have additional hand/finger disability.  As noted above, the VA examiner stated that all treatments for Dupuytren's contracture are palliative, with no therapy being shown to stop the scarring process and further, that recurrence rates are high.  However, the current status of his hand/finger disability is not a proper factor for determining whether VA treatment/VA surgeries in January 1990, April 1992, October 1996, and July 1999 resulted in additional disability.  See 38 C.F.R. § 3.361(b).

As such, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of finger surgery is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board sympathizes with the Veteran and regrets that a more favorable decision could not be rendered on his behalf, but ultimately the Board is constrained by the evidence of record.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of finger surgery is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


